Opinion issued July 21, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00063-CR
———————————
SHANNON CAMILLE ALEXANDER, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from 56th District Court
Galveston
County, Texas

Trial
Court Case No. 10CR0573
 

MEMORANDUM OPINION
Appellant is attempting to appeal from the trial court’s
denial of her pretrial motion to recuse the trial court judge. We lack
jurisdiction to review an interlocutory order. 
See Means v. State, 825 S.W.2d 260, 260–61 (Tex. App.—Houston [1st
Dist.] 1992, no pet.) (dismissing appeal from interlocutory order denying
motion to recuse).  
Accordingly, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  All pending motions are dismissed as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).